— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent denying the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered March 18, 1987, which upon the respondent’s motion, dismissed the proceeding as untimely.
Ordered that the judgment is affirmed, with costs.
The record reveals that the decision of the respondent denying the petitioner’s application for an area variance was *513sent to the office of the Village Clerk on October 10, 1986, and was thereafter filed in the Clerk’s office on October 13, 1986. Pursuant to Village Law §7-712 (3), the petitioner was required to commence a proceeding for review within 30 days after the filing date. Hence, the Supreme Court, Nassau County, correctly concluded that the service of the instant petition in January 1987 rendered this proceeding untimely.
Additionally, we find the petitioner’s claim that she was misled as to the correct filing date to be without merit. Kunzeman, J. P., Eiber, Spatt and Sullivan, JJ., concur.